flismissed and Opinion Filed November 28, 2012




                                             In The
                                      Qlourt of tppeat
                          ifufti,   1Oitrict of 1texa at atta
                                      No. 05-12-01512-CR
                                      No. 05-12-01513-CR
                                      No. 05-12-01514-CR

                              TROY LEE PERKINS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
              Trial Court Cause Nos. F07-71769-S, F07-71970-S, F07-71990-S

                              MEMORANDUM OPINION

                          Before Justices Moseley, Francis, and Lang
                                  Opinion by Justice Francis

       Troy Lee Perkins pleaded guilty to three aggravated robbery offenses. Based on plea

agreements, punishment was assessed in each case at imprisonment for twelve years. Sentence

was imposed in open court on January 7, 2008, Appellant did not appeal his convictions at that

time. On November 1, 2012, appellant filed a pro se notice of appeal in these cases. Appellant’s

notice of appeal is untimely as to the January 7, 2008 convictions.       See TEx. R. App. P.

26.2(a)(l); Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).
       We dismiss the appeals for want of jurisdiction.




                                                    MOLLY     [S
                                                    JUSTICE


Do Not Publish
TEx. R. App. P. 47
121512F.U05
                                    Qtourt of Z1ppat
                         if ittli itrict of ZItxa at atta
                                        JUDGMENT

TROY LEE PERKINS, Appellant                   Appeal from the 282nd Judicial District
                                              Court of Dallas County. Texas (Trial Court
No. 05-12-01512-CR        V.                  No. F07-71769-S).
                                              Opinion delivered by Justice Francis.
TI lE STATE OF TEXAS. Appellee                Justices Moseley and Lang participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal for want of
urisdiction.

Judgment   entered November 28. 2012.



                                                     JUSTICE
                                     Qrourt of ppa1
                           if Iftj Itrtct of Z1rexa at atta
                                            JUDGMENT

TROY LEE PERKINS. Appellant                            Appeal from the 282nd Judicial District
                                                       Court of Dallas County. Texas (Trial Court
No. 05-12-01513-CR          V.                         No. F07-7 1970-S).
                                                       Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                           Justices Moseley and Lang participating.

           Based on the Court’s   opinion   of   this date. we DISMISS the appeal for want of
j un   sdiction.

Judgment entered November 28. 2012.


                                                              MOLLY FRNCJS
                                                              JUS lICE
                                 Qrourt of 1ppat
                         fifth itritt of ittxa at afta
                                      JUDGMENT

TROY LEE PERKINS, Appellant                      Appeal from the 282nd Judicial District
                                                 Court of Dallas County. Texas (Trial Court
No. 05-12-01514-CR        V.                     No. F07-71990-S).
                                                 Opinion delivered by Justice Francis.
TI-IE STATE OF TEXAS. Appellee                   Justices Moseley and Lang participating.

        Based on the Court’s opinion of this (late,   WC   DISMISS the appeal for want of
jurisdiction.

ludernent enteicd Noernbei 28 2012


                                                           MOLLY I/RjNCIS
                                                           JUSTICE L